                UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION
UNITED STATES OF AMERICA,         )
                                  )
v.                                )           CR404-124
                                  )
ELLIOTT ARNOLD LEWIS,             )
                                  )

                                ORDER

     Elliott Arnold Lewis was convicted, after a guilty plea, of attempted

bank robbery and commercial business robbery. See doc. 7 (Judgment).

Judgement was entered against him in November of 2004. Id. He did not

appeal. He has now filed a motion seeking copies of court records to “show

that he has been placed under the Double Jeopardy Provision,”

presumably via a 28 U.S.C. § 2255 motion. See doc. 9. He has also filed a

form, captioned for the Superior Court of Chatham County, to pursue his

transcript request in forma pauperis. Doc. 10. Lewis is not entitled to any

transcripts prepared at the public’s expense, as explained more fully

below. His request is, thus, DENIED. Doc. 9. His request to proceed in

forma pauperis is, therefore, DISMISSED as moot. Doc. 10.
      There is no entitlement to a free transcript in collateral proceedings

under 28 U.S.C. § 2255. United States v. MacCollom, 426 U.S. 317, 326-

28 (1976). Indeed, “[t]he usual grounds for successful collateral attacks

upon convictions arise out of occurrences outside of the courtroom or of

events in the courtroom of which the defendant was aware and can recall

without the need of having his memory refreshed by reading a transcript.

He may well have a need of a transcript (to support his claim) but rarely,

if ever, . . . to become aware of the events or occurrences which constitute

a ground for collateral attack.” Id. (quotes omitted).

      For a movant to be entitled to transcripts at the public’s expense,

this Court must be able to conclude that his collateral proceeding is not

frivolous and that the transcript is needed to decide the issues presented.

28 U.S.C. § 753(f) (transcripts may be provided at public expense in § 2255

proceedings “if the trial judge . . . certifies that the suit . . . is not frivolous

and that the transcript is needed to decide the issue presented by the

suit”). The preparation and copying of the transcripts at public expense

is unwarranted under § 753(f). MacCollom, 426 U.S. at 328. The Court is

particularly skeptical that Lewis could be entitled to transcripts, given the

age of his conviction. See 28 U.S.C. § 2255(f) (imposing a general one-year

                                         2
statute of limitations on collateral challenges to a conviction). Transcripts

and other documents are available from the Clerk of Court. The cost for

reproducing any record or paper is $.50 per page, such fee to be tendered

to the Clerk with any request for copies of court files directed to the Clerk

of Court. Judicial Conference Schedule of Fees at ¶ 4 (effective Dec. 1,

2016).1

      SO ORDERED, this 9th day
                             y of April,
                                   p , 2020.

                                        _______________________________
                                          _________________________
                                        CHR    PHER L. RAY
                                         HRISTOPHER
                                          RISTOPH
                                               PH
                                        UNITED STATESS MAGISTRATE JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA




1
   Lewis is also notified that he may access many of his Court records electronically by
creating a Public Access to Court Electronic Records (PACER) account. See
https://pacer.psc.uscourts.gov/pscof/registration.jsf, accessed April 7, 2020. There,
“[a]ccess to case information costs $0.10 per page. The cost to access a single document
is capped at $3.00, the equivalent of 30 pages. The cap does not apply to name searches,
reports that are not case-specific, or transcripts of federal court proceedings. By
Judicial Conference policy, if usage does not exceed $15 in a quarter, fees are waived.”
https://pcl.uscourts.gov/pcl/index.jsf, accessed April 7, 2020.
                                           3
